COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


MILLENNIUM BODY ARMOR, INC.,
AND MILLENNIUM ARMOUR
CORPORATION,


                            Appellants,

v.

MCCOY WEAVER WIGGINS
CLEVELAND ROSE RAY, PLLC AND
THORP, CLARKE & NEVILLE, P.A.,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00132-CV

Appeal from the

116th Judicial District Court

of Dallas County, Texas 

(TC#  DC-06-12493) 


MEMORANDUM  OPINION

	Pending before the Court is an agreed motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(2).  The parties represent to the Court that they have settled all matters in
controversy in the underlying suit, and are in agreement that the appeal should be dismissed. 
Further, the parties request that the appeal be dismissed with prejudice, and that the costs be
assessed against the party incurring the same.  See Tex.R.App.P. 42.1(d).  After considering the
cause on the parties' motion we conclude that the motion should be granted.  Accordingly, the
appeal is hereby dismissed with prejudice, with each party bear his or her own costs.

September 18, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.